Dissenting Opinion.
Howard, C. J.
I am constrained to withhold my concurrence in so much of the foregoing opinion as holds that the constitution permits the enactment of a law which authorizes the deduction of debits from credits in the giving in of notes, choses in action, etc., for taxation. I am of opinion that all the property of the State, *43including all credits, and save only such, property as is expressly exempted by tlie constitution, should be subject to equal and uniform taxation.
Filed Feb. 13, 1894.